Citation Nr: 0940375	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-00 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
stroke, to include a cardiovascular disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

D. Hachey, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to 
February 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 2006 and March 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Columbia, South Carolina (the RO).

The Veteran presented testimony before the undersigned in 
March 2008.  A transcript of this hearing has been associated 
with his VA claims folder.  The case was advanced on the 
Board's docket at the hearing due to the Veteran's advanced 
age.  See Board Hearing Tr. at 2; 38 C.F.R. § 20.900(c) 
(2009).

The Board previously remanded the case for additional 
development in May 2008 and February 2009.  That development 
having been completed, the case is now once again before the 
Board.

The issue of service connection for residuals of a stroke, to 
include a cardiovascular disorder, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is not causally related to a verified in-
service stressor.


CONCLUSION OF LAW

PTSD was not incurred as a result of the Veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's contention that his 
PTSD is causally related to his period of military service.  
The specifics of the Veteran's contentions are set forth in 
greater detail below.  

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) 
(2009).  The VCAA notice requirements apply to all five 
elements of a service-connection claim: Veteran status, 
existence of a disability, a connection between the Veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

VCAA notice letters were sent to the Veteran regarding his 
service-connection claim for PTSD in February 2006, March 
2006, August 2006, May 2008, August 2008, and March 2009.  
These letters advised the Veteran of the types of evidence 
that he needed to send to VA in order to substantiate his 
claim, as well as the types of evidence VA would assist in 
obtaining.  Specifically, he was advised what the evidence 
must show to support a service-connection claim, including 
evidence of an injury or disease in military service, a 
current disability, and a relationship between the current 
disability and the injury or disease in service.  The various 
VCAA notice letters sent to the Veteran also advised him to 
provide specific details regarding his claimed in-service 
stressors.  PTSD questionnaires for this purpose accompanied 
the February 2006, August 2006, and August 2008 letters.  
Moreover, pursuant to Dingess, several of the VCAA letters 
sent to the Veteran described in detail how VA assigns a 
disability rating and effective date following the grant of 
service connection.

With respect to the timing of the notice, the Board 
acknowledges that several of the VCAA notice letters sent to 
the Veteran were issued following initial adjudication of his 
service-connection claim for PTSD.  However, the claim was 
readjudicated in a July 2009 Supplemental Statement of the 
Case (SSOC), thereby curing any timing concern.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 377 (2006) (noting that VCAA 
timing defects can be cured by readjudication following 
issuance of compliant notice).

All relevant evidence necessary for an equitable resolution 
of the issue of service connection for PTSD has also been 
identified and obtained, to the extent possible.  The 
evidence of record includes the Veteran's service treatment 
records and personnel records; VA treatment records; private 
treatment records from the Mary Black Hospital; a statement 
from D.B., and the transcript of a March 2008 hearing before 
the undersigned.  In addition, there is substantial 
compliance with the Board's May 2008 and February 2009 remand 
directives.  The AMC obtained treatment records from the Dorn 
VA Medical Center (VAMC) and the Greenville VA Outpatient 
Clinic together with the report of an August 2008 VA 
psychological examination with addendum opinions dated in 
June and July, 2009.  

Although the Board is remanding the Veteran's service 
connection claim for stroke residuals to obtain recently-
identified treatment records from Spartanburg General 
Hospital (a.k.a Spartanburg Regional Medical Center), the 
Veteran has not indicated that he received psychiatric 
treatment at that facility, and it appears that the treatment 
he received there was related to an alleged stroke and 
related cardiovascular disabilities.  The Veteran and his 
representative have not identified any other outstanding 
evidence relevant to his service-connection claim for PTSD 
that has not already been obtained.  Appellate review of the 
appeal may therefore proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection for PTSD

The Veteran has essentially outlined three stressors that he 
contends led to PTSD.  First, he maintains that while 
stationed in the Aleutians Islands in July 1944 he discovered 
the body of a sailor who had drowned after being washed 
overboard from a barge.  He alleges that seeing the body was 
the "worst thing [he's] ever seen in his life" and that 
such led to PTSD.  See Board Hearing Tr. at 6; see also VA 
Form 21-0781, received in February 2006.  Second, the Veteran 
contends that he and other "black soldiers were treated 
badly by the white officers," and that he "had to deal with 
very bad situations due to the color of [his] skin" and that 
such contributed to the development of PTSD.  See VA Form 21-
0781, received in September 2008.  Finally, when asked by his 
representative at his March 2008 hearing whether he was 
"frightened by the cold weather, your living conditions, 
your working conditions, and other environmental factors [he] 
faced in Alaska," the Veteran responded, "Yes . . . I was 
scared to death."  See Board Hearing Tr. at 5-6.

Entitlement to service connection for PTSD requires that 
three elements be present: (1) medical evidence diagnosing 
PTSD; (2) combat status or credible supporting evidence that 
the claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2009); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the Veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2009).  If it is determined through 
military citation or other supportive evidence that a Veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the Veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.

Where a determination is made that the Veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the Veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  A medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 395-396 (1996); Cohen, 10 Vet. 
App. at 142 (1997).

The medical record in the instant case includes multiple 
diagnoses of PTSD, including on VA examination in August 
2008.  Element (1) of 38 C.F.R. § 3.304(f) has therefore been 
met.

With respect to element (2) relating to in-service stressors, 
the Board notes that the Veteran did not receive any 
decorations or awards indicative of combat status, and that 
his service personnel and treatment records are negative for 
any indication of combat status or combat injuries.  While in 
service, the Veteran worked primarily as a mechanic and truck 
driver, positions not ordinarily associated with combat.  
In any event, as discussed in greater detail below, the 
Veteran does not contend that his stressors are combat 
related.  Since combat status has not been demonstrated, and 
because the Veteran's claimed stressors are unrelated to 
combat, his lay testimony alone will not be enough to 
establish the occurrence of the alleged stressors.  
See Moreau, supra.  Therefore, to substantiate the claim, the 
record must contain service records or other credible 
evidence which supports and does not contradict the Veteran's 
testimony.  

The primary stressor outlined by the Veteran was his alleged 
discovery of the body of a sailor who had been washed 
overboard from a barge.  The Veteran's service treatment and 
personnel records are silent regarding any report of this 
incident, and the Veteran has not pointed to any other 
evidence or official record that would serve to corroborate 
his account of the event.  

The Veteran has also not provided sufficient detail regarding 
this incident to enable VA to conduct additional development 
in attempt to verify the stressor.  The Veteran has not 
identified the name of the sailor who drowned or the specific 
vessel involved.  Moreover, while the Veteran initially 
reported that he discovered the body while serving in the 
Aleutian Islands in July 1944, his service personnel records 
reflect that he did not arrive in the Aleutians until March 
1945.  More recently, the Veteran has indicated that he is 
"not sure of [the] dates" regarding this incident.  See VA 
Form 21-4138, received in September 2008.  The Veteran has 
also not identified the specific location in the Aleutians 
where the alleged incident took place.  Without the name of 
the deceased or the vessel he served on, any real date range, 
or a more precise location of the discovery, any further 
attempts to verify the Veteran's stressor regarding the 
alleged discovery of a drowned sailor would be futile.  

The Veteran has also been extremely vague regarding his 
complaints of alleged racial discrimination at the hands of 
white officers.  He has not identified any specific event in 
which he claims to have been ill-treated because of his race, 
has not identified any of the perpetrators of the alleged 
discrimination, has not provided any date range during which 
these events might have taken place, or identified a specific 
location.  Without such crucial information, VA would be 
unable to conduct additional development in attempt to verify 
this stressor.  The Veteran's official service records, 
including his service treatment and personnel records, are 
also pertinently negative regarding any discriminatory 
incident.  

Although the Veteran submitted an Internet article outlining 
instances of racial discrimination in various units during 
World War II, he has not contended that he was a party to any 
of the events described therein, and the article does not 
mention him specifically.  It therefore does not serve to 
verify any of the Veteran's claimed stressors.  Indeed, when 
asked at his March 2008 hearing if he recalled ever being 
subjected to any racial prejudice, the Veteran replied "No . 
. . I lived better [in service] than I do now."  See Board 
Hearing Tr. at 6.  

The only stressor that has been verified is the Veteran's 
report of inclement weather in the Aleutians during his 
period of service there, including cold, icy, and windy 
conditions.  Although VA has not undertaken any specific 
efforts to verify this stressor, given the location and 
geography of the Aleutians, the Board will assume for the 
purposes of this decision that weather conditions in the 
Aleutians during the Veteran's period of service were cold, 
icy, and windy, as he described.  

Accordingly, element (2) of 38 C.F.R. § 3.304(f) has been met 
with respect to the Veteran's reports of inclement weather 
conditions in the Aleutians during his period of service 
there.  Element (2) has not been satisfied with respect to 
the Veteran's report of discovering the body of a drowned 
sailor or experiencing racial discrimination in service.

The Board previously remanded the case in February 2009 to 
obtain a medical opinion regarding the final element of 38 
C.F.R. § 3.304(f), namely the relationship between the 
Veteran's PTSD and his verified in-service stressor.  The 
Board specifically requested that an opinion be obtained 
identifying the specific stressor(s) that led to the 
development of PTSD (i.e. inclement weather conditions in the 
Aleutians, alleged discrimination in service, and/or the 
Veteran's alleged discovery of a deceased sailor).  In 
response to the Board's remand, a June 2009 opinion 
(with July 2009 addendum) was obtained from Dr. M.P., a VA 
psychologist.  Dr. M.P. specifically identified the Veteran's 
alleged discovery of a drowned sailor as the cause of his 
PTSD.  She did not specifically relate the condition to the 
Veteran's report of inclement weather in the Aleutians or his 
complaints of racial discrimination.  Such opinion is 
consistent with an August 2008 examination report from the 
same clinician that focuses almost exclusively on the 
Veteran's report of discovering the deceased sailor.  No 
contradictory medical opinion is of record.  

The only other medical evidence of record regarding the 
Veteran's PTSD is a clinical treatment plan dated in October 
2006.  The VA psychologist who prepared the treatment plan, 
however, did not identify the specific stressor which led to 
the condition.  

The only other evidence in the claims file serving to link 
the Veteran's PTSD to his verified stressor emanates from the 
Veteran himself.  While the Veteran is certainly competent to 
discuss symptoms he experiences and describe stressful events 
in service, there are limits to his ability to relate such 
symptoms and events to PTSD.  As a lay person, he is not 
competent to establish medical etiology merely by his own 
assertions when such matters require medical expertise.  In 
particular, the Veteran is not competent to determine which 
of his alleged stressors led to PTSD.  See 38 C.F.R. 
§ 3.159(a)(1) (2009) (noting that competent medical evidence 
means evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); Duenas v. Principi, 18 Vet. App. 
512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Here, any opinion regarding the etiology 
of the Veteran's PTSD requires competent medical evidence.  
Since the Veteran is not professionally qualified to offer an 
opinion as to the etiology of this condition, his opinion is 
of limited probative value.  The Board accordingly places 
greater weight on the opinion of Dr. M.P. than on that of the 
Veteran.  

In short, of the three stressors outlined by the Veteran, 
only that relating to inclement weather conditions in the 
Aleutians has been verified.  The competent medical evidence 
of record, however, ascribes the Veteran's PTSD to another 
stressor that has not been verified, namely the Veteran's 
alleged discovery of a drowned sailor.  Element (3) of 38 
C.F.R. § 3.304(f) has therefore not been met and the 
Veteran's service-connection claim for PTSD fails on that 
basis.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for PTSD is denied.


REMAND

The Veteran also seeks service connection for residuals of a 
stroke, to include a cardiovascular disorder.  He essentially 
contends that he developed high blood pressure in service 
which eventually led to a stroke and other cardiovascular 
disabilities many years later.  Before the Board can 
adjudicate the appeal, however, additional development is 
required.

Following the Board's February 2009 remand, the Veteran was 
afforded a VA examination in June 2009 to assess the nature 
and etiology of his claimed stroke residuals and other 
cardiovascular disabilities.  During the course of the 
examination the Veteran informed the examiner that he had 
been treated for a stroke some eight years prior at the 
Spartanburg General Hospital (a.k.a Spartanburg Regional 
Medical Center).  The Veteran had not previously indicated 
that he received treatment at that facility.  Because records 
from the Spartanburg Regional Medical Center could shed 
additional light on the nature and etiology of the Veteran's 
claimed stroke residuals and other cardiovascular 
disabilities, such records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  With any needed assistance from the 
Veteran, obtain all of his treatment 
records from the Spartanburg General 
Hospital (a.k.a Spartanburg Regional 
Medical Center).  If such records are 
unavailable, the Veteran's claims file 
should be clearly documented to that 
effect.

2.  Thereafter, and after undertaking any 
additional development deemed necessary, 
readjudicate the issue of entitlement to 
service connection for residuals of a 
stroke, to include a cardiovascular 
disorder.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
and be afforded a reasonable opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


